DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Claims 1, 2, 4-7 and 9-23 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 2, 4 and 21 and canceled claims 3 and 8.

Specification
Examiner acknowledges Applicant’s amendments to the abstract.  However, Applicant needs to submit the abstract on a separate sheet as required.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aloha et al U.S. Patent Application Publication No. 2016/0208561.

With regard to claim 1, and as seen in Figure 3 below, Aloha et al disclose a landing pipe comprising:
a first tool joint (at 33) with a first tool joint outer diameter, a female threaded portion (at 23) at an upper end, and a first elevator shoulder;
a second tool joint (at 32) with a second tool joint outer diameter, a male threaded portion (at 24) at a lower end, and a second elevator shoulder;
a main section extending from the first elevator shoulder to the second elevator shoulder, said main section having a main section first portion, and a main section second portion, and a main section third portion, the main section third portion being located between the main section first portion and the main section second portion, wherein
the main section first portion has a first portion outer diameter, a first portion inner diameter, and a first portion wall thickness which is half of a difference between the first portion outer diameter and the first portion inner diameter (the first portion wall thickness is innately half of a difference between the first portion outer diameter and the first portion inner diameter),
the main section second portion has a second portion outer diameter, a second portion inner diameter and a second portion wall thickness which is half of a difference between the second portion outer diameter and the second portion inner diameter (the second portion wall thickness is innately half of a difference between the second portion outer diameter and the second portion inner diameter);

the first portion outer diameter, the second portion outer diameter, and the third portion outer diameter are equal and are less than the first tool joint outer diameter; and
the third portion wall thickness is greater than the second portion wall thickness,
wherein the main section second portion has a length range of 40 % to 85 % of an overall length of the landing pipe,
wherein the main section first portion is integral to the main section second portion (as seen in Figure 3 below, the main section first portion is integral to the main section second portion with the third portion located between the first and second portions), with no welds between the main section and the first and second tool joints (as seen in Figure 3 below, there are no welds between the main section first portion and the first tool joint and no welds between the main section second portion and the second tool joint).


    PNG
    media_image1.png
    896
    424
    media_image1.png
    Greyscale


With regard to claim 4, and as seen in Figure 3 above, Aloha et al disclose wherein the inner diameter of the second portion of the main section is greater than the inner diameter of the main section third portion.

With regard to claim 18, Aloha et al disclose wherein the wall thickness of the main section second portion is reduced such that a weight reduction for the landing pipe is at least 5 % compared to a landing pipe with the main portion first section wall thickness equal to the main portion second section wall thickness (as compared to any convenient landing pipe with a main portion first section wall thickness equal to a main portion second section wall thickness).

With regard to claim 19, and as seen in Figure 3, Aloha et al disclose wherein the second portion of the main section is directly adjacent to the second tool joint (at 32 at the second elevator shoulder).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5, 10-17 and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloha et al.


It would have been obvious to one of ordinary still in the art at the time the invention was made to have the first portion outer diameter be 6 5/8" nominal to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 10, Aloha et al disclose the claimed invention but do not disclose that a tensile load capacity range for the landing pipe is 1.5 million pounds to 4.5 million pounds.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have a tensile load capacity range for the landing pipe be 1.5 million pounds to 4.5 million pounds to adapt to different environments and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 11, Aloha et al disclose the claimed invention but do not disclose that a material of the landing pipe is a high strength low alloy steel.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have a material of the landing pipe be a high strength low alloy steel to provide a tougher element for different environments and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


It would have been obvious to one of ordinary still in the art at the time the invention was made to have the material of the landing pipe have yield strength range of 135 ksi to 180 ksi over the pipe main section to adapt to different environments and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 13, Aloha et al disclose the claimed invention but do not disclose that the material of the landing pipe has yield strength range of 150 ksi to 175 ksi over the pipe main section.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have the material of the landing pipe have yield strength range of 150 ksi to 175 ksi over the pipe main section to adapt to different environments and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 14, Aloha et al disclose the claimed invention but do not disclose that the material of the landing pipe has yield strength range of 120 ksi to 160 ksi over the tool joints.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have the material of the landing pipe have yield strength range of 120 ksi to 160 ksi over 

With regard to claim 15, Aloha et al disclose the claimed invention but do not disclose that the material of the landing pipe has yield strength range of 135 ksi to 150 ksi over the tool joints.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have the material of the landing pipe have yield strength range of 135 ksi to 150 ksi over the tool joints to adapt to different environments and because it has been held to be within the general skill of a worker in the art to select a known element for use on the basis of its suitability for the intended use as a matter of obvious design choice.

With regard to claim 16, Aloha et al disclose the claimed invention but do not disclose that the second portion of the main section has a length range of 55 % to 80 % of the overall length of the landing pipe.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have the second portion of the main section have a length range of 55 % to 80 % of the overall length of the landing pipe to provide for stronger connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


It would have been obvious to one of ordinary still in the art at the time the invention was made to have the yield strength of the tool joints be less than the yield strength of the landing pipe main section to provide for a stronger connection and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 20, Aloha et al disclose the claimed invention but do not disclose that the threaded portion on at least one of the female threaded portion or male threaded portion has a lower yield strength and decreased hardness compared to the main section.
It would have been obvious to one of ordinary still in the art at the time the invention was made to have the threaded portion on at least one of the female threaded portion or male threaded portion have a lower yield strength and decreased hardness compared to the main section to allow for an easier connection and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 21, Aloha et al disclose the claimed invention but do not disclose that the lower yield strength and decreased hardness compared to the main section result from a localized heat treatment of the threaded portion.  Adding a localized heat treatment to the threaded portion would allow more malleability of the threaded portion and provide additional flexibility of the threaded portion during use.


With regard to claim 22, Aloha et al disclose the claimed invention but do not disclose a yield strength transition area between a low yield strength portion of the first tool joint or the second tool joint and a high yield strength portion of the main section of the landing pipe, said yield strength transition area being located on the first tool joint or the second tool joint and located at least 1" from a taper between the first tool joint or the second tool joint and the main section of the landing pipe.  
It would have been obvious to one of ordinary still in the art at the time the invention was made to have a yield strength transition area between a low yield strength portion of the first tool joint or the second tool joint and a high yield strength portion of the main section of the landing pipe, said yield strength transition area being located on the first tool joint or the second tool joint and located at least 1" from a taper between the first tool joint or the second tool joint and the main section of the landing pipe to allow for an easier connection and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 23, Aloha et al disclose the claimed invention but do not disclose that the yield strength transition area results from a localized heat treatment of the portion of a tool joint.  Adding a localized heat treatment to the portion of the tool joint would allow more 
It would have been obvious to one of ordinary still in the art at the time the invention was made to have added a localized heat treatment to the portion of the tool joint to allow more malleability of the portion of the tool joint and provide additional flexibility of the portion of the tool joint during use.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 2, the prior art of record does not teach or suggest wherein the main section is free of welds between the first elevator shoulder and the second elevator shoulder in combination with the landing pipe of claim 1.

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Aloha does not disclose the newly added limitation “wherein the main section first portion is integral to the main section second portion, with no welds between the main section and the first and second tool joints” as paragraph 0021 of Aloha speaks to friction welds in the middle part of the 
Examiner disagrees.
While paragraph 0021 of Aloha does speak to friction welds in the middle part of the central section 27, Aloha does not speak to or disclose welding between the main section and the first and second tool joints as recited by the newly added claim limitation to claim 1 (also see Figure 3 above where there are no welds between the main section and the first or second tool joints).  The welds of Aloha are located only within the main section.  Therefore, Aloha discloses the newly added claim limitation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679